Title: To John Adams from John Trumbull, 20 November 1794
From: Trumbull, John
To: Adams, John



Dear Sir,
London 20th. Novr. 1794

The Result of Mr Jay’s Negotiation goes with this letter:—A Treaty which was sign’d yesterday, and which, being founded on the mutual desire first to do Justice, and then to grant accommodations, will I trust meet with the approbation of the Honest and well disposed Men of all Nations; & prove the Basis of future good understanding & good Offices between the two Countries who are Parties to it.
Yet there are points which will provoke the wrath and Opposition of the interested on both sides of the Ocean—I trust however that on our side they will not have sufficient weight to prevent or to retard the Ratification;—I cannot indeed see what better or more honorable terms we could expect to obtain at the close of the most prosperous war; & therefore I cannot suppose my Countrymen so unreasonable as not to receive with pleasure this settlement which costs them neither Blood nor Money.
It is now little interesting to enquire What weight existing circumstances may have had in this transaction; & As little politic perhaps, to ask, or even to remember, what may have been at any past period the disposition of this Government towards us:—certain it is, that at present there exists a very sincere desire to be on friendly terms with us, of which the Treaty itself, & especially the proposed Article of the Lord Chanceller (Loughborough) are sufficient Evidence:—I sincerely hope that we shall have Wisdom and good Temper enough to meet this disposition, and thus to lay the foundation for future good Offices & friendship.
I have several times of late forwarded to you packets from Mr D’Ivernois of Geneva which I hope have come safe to your hands.—one goes with Mr Jay’s dispatches by the Packet this day.
You will have the goodness to excuse the presumption which leads me to hazard political Opinions to One so correct a Judge of them. / & to Believe me to be, with the / Greatest Respect and deference / Your Obliged and Obedient / Friend and Servant

Jno. Trumbull